Citation Nr: 1756321	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for an abdominal scar.

2.  Entitlement to an initial evaluation higher than 10 percent for right ankle strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her psychiatrist


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1974 to February 1979.  These matters come before the Board of Veterans' Appeals (Board) from October 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

In July 2017, the RO requested a VA form 646 from the Veteran's representative, who, nevertheless, did not act on the opportunity to complete such form.  By giving the Veteran's representative a chance to be meaningfully involved in the appeal process, VA has fulfilled its duty to safeguard the Veteran's right to adequate representation.  A remand for appellate arguments is not warranted.

These matters were previously before the Board in April 2015, at which time they were remanded for further development.  In conjunction with the Veteran's claim for an increased initial evaluation for her right ankle disability, she was afforded a VA examination.  However, the Board's remand instructions regarding the examination were not substantially complied with, and as such, remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The issue was previously raised in the context of her service-connected psychiatric disability, which is not on appeal.  Therefore, the Board does not take jurisdiction of the issues herein.  The Board does note that her claim was denied in a February 2017 rating decision because the Veteran had not submitted enough information to verify her employment history.  The RO indicated that the claim could be reopened by submitting the requested employment information.  The Veteran submitted a timely Notice of Disagreement (NOD) that contained the requested information in March 2017.  As the Agency of Original Jurisdiction (AOJ) appears to be currently working this NOD, the Board will not take jurisdiction for the sole purpose of remanding for a statement of the case to be issued.

The issue of entitlement to an initial evaluation higher than 10 percent for right ankle strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's linear and stable abdominal scar has caused pain and itching throughout the appeal period.

2.  No additional disabling effects have manifested from the Veteran's abdominal scar.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent for an abdominal scar have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14 (2017).

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran underwent a Cesarean section during service which resulted in her service-connected abdominal scar.  The scar is currently rated 10 percent disabling under Diagnostic Code 7804.  

Under DC 7804, which applies to scars that are unstable or painful, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.

Also relevant to the evaluation of the Veteran's scar, DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DC 7804.  Any disabling effects not considered in a rating provided under DC 7804 should be evaluated under an appropriate diagnostic code.

A VA medical treatment record from April 2009 indicated that the Veteran had a linear, widened, slightly atrophic, flesh-colored, vertical abdominal scar with persistent pruritic symptoms over time for which over-the-counter moisturizers were ineffective.  Hydrocortisone ointment was prescribed.

Another VA treatment record from April 2009 noted that there was no evidence of any keloid formation or hypertrophy at the abdominal scar site.  No tenderness, guarding, rebound, or organomegaly were observed.  The Veteran reported itching at the scar site. 

Also in April 2009, an "itchy keloid on abdomen" was noted by a VA clinician.

In June 2009, a VA treatment record indicated that the Veteran was instructed to use hydrocortisone cream topically twice per day as needed for any itching or rash at the abdominal scar site.
The Veteran's abdominal scar was evaluated in an August 2009 VA examination where she reported dull pain and pruritus at the scar location, the inability to wear tight pants or belts, and the inability to do sit-ups.  The examiner observed a vertical scar measuring 17 cm by 1.5 cm that was hypopigmented, superficial, well-healed, not adhering to underlying tissue, and not restrictive of movement or function.  Tenderness on palpation was noted.

The Veteran underwent another VA examination in September 2011 during which she reported aching pain and discomfort at the abdominal scar site which would awaken her from sleep and she reported paresthesias at the scar site.  The scar was not found to be unstable, or both painful and unstable.  It was observed to be linear and 15 cm in length.

At the January 2015 hearing, the Veteran reported that the scar was very long and often became irritated and itchy, and that there was a keloid.  She stated that it is something she can live with as she does not wear a bikini or go to the beach.

The Veteran's most recent VA treatment records indicate she continues to be prescribed hydrocortisone creams or to be recommended over-the counter hydrocortisone creams for itches and rashes on various body locations.  There are no additional reports of pain or other symptoms relevant to the abdominal scar.  The Board notes that the Veteran is separately service-connected for a scar on her left 3rd toe, as a result of surgical procedures.

According to the rating criteria under DC 7804, the Veteran's abdominal scar warrants a 10 percent evaluation, as it is not three or four scars and has not been demonstrated to be both painful and unstable at any time throughout the appeal period.  However, DC 7805 requires the consideration of any disabling effects not contemplated by the DC 7804 criteria.  

The Veteran has consistently reported pruritic or itchy symptoms at the scar site.  VA clinicians have observed these symptoms and prescribed medications to treat them.  At the VA examinations, the Veteran reported pain at the scar location that would awaken her from sleep and that restricted what she could wear and her ability to do sit-ups.  However, examining clinicians observed no restriction on movement or function.  Additionally, the Veteran has not reported any limitation of function in regular treatment records, and has not reported any additional symptoms since the last VA examination.  She testified that the scar was something she could live with, as she did not wear a bikini or go to the beach, indicating that any complaint was more cosmetic than functional.  No further treatment has been prescribed or contemplated by VA clinicians.  Although treatment records have indicated pruritus or rashes at the scar site, there are no skin disease diagnoses of record.  Based on the foregoing, the Board finds that no disabling effect has been demonstrated to warrant additional evaluation under DC 7805.  

Further, the evidence of record indicates that DC 7804 specifically addresses the Veteran's disability and consideration under any additional diagnostic codes is not warranted.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) ("It is generally true that a condition which is explicitly addressed in the rating schedule by a specific DC may not be rated by analogy under another DC").  Accordingly, an initial evaluation in excess of 10 percent disabling is not warranted.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An initial evaluation higher than 10 percent for an abdominal scar is denied.


REMAND

Pursuant to the April 2015 remand, the Veteran was afforded a VA examination to determine the severity of her right ankle disability.  She underwent the examination in May 2017 which indicated range of motion was plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  The Veteran was unable to squat due to the limited range of motion.  Pain was noted upon examination and upon rest or non-movement, and upon weight-bearing.  Crepitus was observed, as well.  No loss of function or reduced range of motion was found upon repetition.  Right ankle muscle strength was 4 out of 5 for both plantar flexion and dorsiflexion with the reduction in strength determined to be due to the right ankle strain.  Instability was suspected and laxity was demonstrated on both the anterior drawer test and the Talar tilt test.  The Veteran reported being able to lift up to ten pounds, walking with a cane if walking distances, an inability to run, and an inability to wear high heels.  The examiner noted that the non-service-connected left ankle had no evidence of pain with passive range of motion, nor on non-weight-bearing, and was uninjured.

Although this examination conducted a full evaluation of the right ankle's range of motion and any functional loss, it did not fully comply with the Board's remand instructions.  During a September 2011 VA examination, the Veteran reported tingling in her right ankle.  As tingling may indicate a nerve problem associated with a right ankle disability, the remand instructions requested a VA examination be conducted to determine the current severity of any orthopedic and neurological manifestations.  The May 2017 examination did not include any nerve testing and no relevant neurological findings or observations other than slightly less than normal muscle strength were noted in the examination report.  As such, the matter must be remanded to conduct such testing.  Stegall v. West, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to determine the current severity of her right ankle disability, to include any neurological manifestations. 

a.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

b.  All indicated studies should be performed, and their results reported. 

c.  The examiner should identify all neurological manifestations related to the service-connected ankle disability and their severity.

d.  The examiner's attention is directed to the Veteran's report of tingling in her right ankle during the September 2011 VA examination, and the May 2017 VA examination noting slightly less than normal muscle strength testing, which could be a sign of a neurological problem.

The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


